COURT OF APPEALS
SANDEE BRYAN MARION             FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                   SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ               WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                     (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                         April 8, 2015

       Molly E. Neck                                  Paul D. Barkhurst
       Barkhurst & Hinojosa PC                        Barkhurst & Hinojosa PC
       110 Broadway, Suite 350                        110 Broaday, Suite 350
       San Antonio, TX 78205                          San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       David C. Snell
       Bayne, Snell & Krause
       Petroleum Tower
       8626 Tesoro Drive, Suite 500
       San Antonio, TX 78217-6233
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-13-00897-CV
              Trial Court Case Number:  2011-CI-20197
              Style: Lynn Noble Hawthorne a/k/a Lynn Hawthorne
                     v.
                     Jack Guenther

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 53219
                                                                           Jack s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2015

                                    No. 04-13-00897-CV

                     Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                     Appellant

                                             v.

                                     Jack GUENTHER,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-20197
                        Honorable Antonia Arteaga, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Jason K. Pulliam, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court
                                         MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                        April 8, 2015

                                    No. 04-13-00897-CV

                     Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                     Appellant

                                              v.

                                     Jack GUENTHER,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-20197
                        Honorable Antonia Arteaga, Judge Presiding

                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Jason K. Pulliam, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                   /s/ Sandee Bryan Marion
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2015.

                                                   /s/ Keith E Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




ENTERED THIS 8TH DAY OF APRIL, 2015.
                                                                               Vol___page____